UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-PX ANNUAL REPORT OF PROXY VOTING RECORD OF REGISTERED MANAGEMENT INVESTMENT COMPANY 811-21943 Investment Company Act file number Cantor Opportunistic Alternatives Fund, LLC (Exact name of registrant as specified in charter) 110 East 59th Street, New York, NY 10022 (Address of principal executive offices) (Zip code) Shawn Matthews Cantor Fitzgerald Investment Advisors, L.P. 110 East 59th Street, New York, NY 10022 (Name and address of agent for service) Registrant's telephone number, including area code: 212-585-1600 Date of fiscal year end: March 31 Date of reporting period: June 30, 2013 Item 1. Proxy Voting Record. There were no proxy voting records to report. SIGNATURES Pursuant to the requirements of the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) Cantor Opportunistic Alternatives Fund, LLC By (Signature and Title) /s/ Shawn Matthews Shawn Matthews President Date July 26, 2013­­­­­
